[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             FEB. 01, 2010
                                No. 09-11487                  JOHN LEY
                            Non-Argument Calendar           ACTING CLERK
                          ________________________

                  D. C. Docket No. 08-01954-CV-ORL-22-GJK

ZINNIA I. CHEN,
biological mother of V.D. and D.D.,
CHARLIE H. DAVIS,
LEYDA E. CHEW,
MICHAEL TAYLOR,
MARY C. FOX,

                                                           Plaintiffs-Appellants,

                                      versus

HON. KENNETH R. LESTER, JR.,
of the state of Florida, in his individual
capacity,
CLIFTON H. GORENFLO,
attorney, licensed by the state of Florida,
RACHEL A. GORENFLO,
attorney, licensed by the state of Florida,
ROBERT N. LERNER,
attorney, licensed by the state of Florida,
LEE M. SPAZIANO,
realtor, licensed by the state of Florida,
DONALD F. ESLINGER, Sheriff, state of Florida, et. al.,

                                                          Defendants-Appellees.
                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                  (February 1, 2010)

Before TJOFLAT, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Zinnia I. Chen, Charlie H. Davis, Leyda E. Chew, Michael Taylor, and Mary

C. Fox, (collectively, “Plaintiffs” or “Appellants”), proceeding pro se, appeal from

the district court’s order dismissing their civil rights complaint pursuant to

Fed.R.Civ.P. 12(b)(6). Plaintiffs brought claims under 42 U.S.C. § 1983 and other

statutes against a variety of state and private actors. The district court based its

dismissal as to each defendant on various grounds, including judicial immunity,

qualified immunity, and failure to allege that the defendant was a state actor for

purposes of § 1983. In addition, the district court also based its dismissal on

Plaintiffs’ failure to allege facts indicating that any defendant deprived them of a

constitutional right and the fact that many of the statutes that Plaintiffs relied on

did not create a private cause of action.

      On appeal, Appellants raise the following arguments: the district court judge

abused her discretion by refusing to recuse herself; the district court erred by



                                            2
denying them leave to amend their complaint; the district court abused its

discretion by striking Plaintiffs’ exhibit list and sealing certain exhibits; the district

court abused its discretion by denying Plaintiffs sufficient time to respond to the

defendants’ motions to dismiss; and the district court abused its discretion by

denying Plaintiffs’ requests to stay state court proceedings. We discuss these

arguments in turn below. It is unclear whether Appellants raise the issue of the

district court’s grant of the defendants’ motions to dismiss. Because the nature of

Plaintiffs’ claims relates closely to the denial of leave to amend the complaint, we

will address the issue.



                     I. Dismissal Under Fed. R. Civ. P. 12(b)(6)

       An appellant, even when proceeding pro se, abandons an issue if he fails to

raise it in his initial brief. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)

cert. denied, 129 S. Ct. 74 (2008). We review a district court’s decision to dismiss

a complaint for failure to state a claim under Fed. R. Civ. P. 12(b)(6) de novo. Hill

v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). The complaint is viewed in the

light most favorable to the plaintiffs, and all of the plaintiffs’ well-pleaded facts are

accepted as true. Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th

Cir. 2007). The district court should consider only the pleadings and the exhibits



                                             3
attached thereto. Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir.

2000). Further, “[i]n the case of a pro se action . . . the court should construe the

complaint more liberally than it would formal pleadings drafted by lawyers.”

Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990). In addition, we review a

district court’s decision to abstain under Younger v. Harris, 401 U.S. 37, 91 S. Ct.

746 (1971) for an abuse of discretion. See Wexler v. Lepore, 385 F.3d 1336, 1338

(11th Cir. 2004).



A. Plaintiffs’ Claims for Damages Under 42 U.S.C. § 1983

      1. Defendants Lester and Galluzzo

      “Judges are entitled to absolute judicial immunity from damages for those

acts taken while they are acting in their judicial capacity unless they acted in the

clear absence of all jurisdiction.” Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir.

2005) (quotation marks omitted). “Whether a judge's actions were made while

acting in his judicial capacity depends on whether: (1) the act complained of

constituted a normal judicial function; (2) the events occurred in the judge's

chambers or in open court; (3) the controversy involved a case pending before the

judge; and (4) the confrontation arose immediately out of a visit to the judge in his

judicial capacity.” Id.



                                           4
      Plaintiffs’ allegations against Judges Lester and Galluzzo are based on

orders issued by the defendants, including custody orders and orders expelling

Plaintiffs from the courtroom. Plaintiffs allege that these events arose out of cases

pending before Judges Lester and Galluzzo. Issuing custody orders and expelling

individuals from a courtroom are normal judicial functions. In this case, it is clear

that Plaintiffs were dealing with Judges Lester and Galluzzo in their judicial

capacity and that the complained of orders were issued in the defendants’ judicial

capacity. Because the defendants were acting in their judicial capacity, they are

entitled to absolute immunity from Plaintiffs’ claims for money damages under 42

U.S.C. § 1983. Accordingly, the district court did not err in dismissing the § 1983

claims against these defendants.

      2. Defendants Morse, Dew, Tricomi, Phipps, Eslinger, Amin, Clem, Hess,

Ochs, Nelson, and Gosh

      “Qualified immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their conduct violates

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Andujar v. Rodriguez, 486 F.3d 1199, 1202 (11th Cir. 2007)

(quotation marks and internal quotation marks omitted). “An official asserting the

affirmative defense of qualified immunity must initially establish that he was



                                           5
acting within his discretionary authority.” Skop v. City of Atlanta, Ga., 485 F.3d

1130, 1136 (11th Cir. 2007). “If the official was acting within the scope of his

discretionary authority . . . the burden shifts to the plaintiff to show that the official

is not entitled to qualified immunity.” Id. at 1136-37. “To overcome qualified

immunity, the plaintiff . . . must show that: (1) the defendant violated a

constitutional right, and (2) this right was clearly established at the time of the

alleged violation.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1264

(11th Cir. 2004). When dealing with claims of qualified immunity, plaintiffs are

required to allege facts that would defeat the claim of qualified immunity with

“some specificity.” GJR Invs. Inc. v. County of Escambia, Fla., 132 F.3d 1359,

1367 (11th Cir. 1998).

       Plaintiffs allege that these defendant were employed by the state. Moreover,

the specific allegations against these defendants all concern actions they took

within their discretion as state employees. Therefore, Plaintiffs are required to

show that these defendants violated a clearly established constitutional right in

order to defeat the defendants’ claims of qualified immunity. Plaintiffs have not

met this burden. While Plaintiffs generally assert that these defendants’ actions

violated equal protection and due process, they fail to articulate what specific

rights these defendants violated or to explain how these defendants violated those



                                             6
rights. In this case, Plaintiffs fail to allege with any specificity facts indicating that

these defendants violated a constitutional right, let alone a clearly established

constitutional right. Accordingly, the district court did not err in dismissing the §

1983 claims against these defendants based on qualified immunity.

       3. Defendants Smith, DeLeon, Lerner, and the Gorenflos

       “In order to prevail on an action under § 1983, a plaintiff must show that he

was deprived of a federal right by a person acting under color of state law.”

Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). “Only in rare

circumstances can a private party be viewed as a ‘state actor’ for section 1983

purposes.” Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). In deciding

whether a private party can be viewed as a state actor, we look to see whether any

of three conditions are met:

       (1) the State has coerced or at least significantly encouraged the action
       alleged to violate the Constitution (“State compulsion test”); (2) the private
       parties performed a public function that was traditionally the exclusive
       prerogative of the State (“public function test”); or (3) the State had so far
       insinuated itself into a position of interdependence with the [private parties]
       that it was a joint participant in the enterprise[] (“nexus/joint action test”).

Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir. 2001)

(quotation marks omitted) (alterations in original).

       Plaintiffs do not allege that any of these defendants are state actors.

Moreover, Plaintiffs do not allege any facts indicating (1) that the state coerced or

                                             7
encouraged these defendants to violate the Constitution, (2) that these defendants

performed a public function, or (3) that these defendants are engaged in an

interdependent relationship with the state such that they participated in a joint

enterprise. Because Plaintiffs have not alleged facts indicating that any of these

defendants were state actors, the district court did not err in dismissing the § 1983

claims against these defendants.

      4. Defendants Bolar, Gardner, and Spaziano

      Plaintiffs’ amended complaint does not allege that these defendants

performed any acts in connection with the alleged deprivation of Plaintiffs’

constitutional rights. Plaintiffs list these defendants in their complaint but fail to

allege what actions they performed, what constitutional rights they violated, or

how they violated those rights. Accordingly, the district court did not err in

dismissing the § 1983 claims against these defendants.



B. Younger Abstention

      “Under [Younger] and its progeny, federal district courts must refrain from

enjoining pending state court proceedings except under special circumstances.”

Old Republic Union Ins. Co. v. Tillis Trucking Co., 124 F.3d 1258, 1261 (11th Cir.

1997). “Although Younger concerned state criminal proceedings, its principles are



                                            8
fully applicable to noncriminal judicial proceedings when important state interests

are involved.” 31 Foster Children v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003)

(quotation marks omitted). A court may abstain from granting injunctive relief

under Younger where: (1) the state proceeding is ongoing; (2) the proceeding

implicates an important state interest; and (3) there is an adequate opportunity to

raise a constitutional challenge in the state court proceedings. Middlesex County

Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432, 102 S. Ct. 2515,

2521 (1982). The Supreme Court has recognized, in the context of Younger

abstention, that family relations and child welfare are important states interests.

Moore v. Sims, 442 U.S. 415, 435, 99 S. Ct. 2371, 2383 (1979) (“Family relations

are a traditional area of state concern.”). Moreover, a federal court should assume

that state procedures offer an adequate opportunity to raise constitutional issues,

absent unambiguous authority indicating otherwise. 31 Foster Children, 329 F.3d

at 1279.

      After reviewing the state court docket, the district court concluded that state

court proceedings were still ongoing at the time Plaintiffs filed their complaint.

Plaintiffs do not challenge this finding on appeal. Therefore, the first Middlesex

factor is applicable. Plaintiffs allege that their case arose primarily from a custody

disputes involving allegations of child abuse. Because family relations and matters



                                           9
of child custody are important state interests, the second Middlesex factor is

satisfied. Considering the final Middlesex factor, Plaintiffs did not allege any facts

indicating they that were precluded from raising their constitutional concerns in the

state court proceedings. Therefore, the district court was justified in assuming that

state procedures offer an adequate opportunity to raise constitutional issues. See

id. Because all of the Middlesex factors are implicated in this case, the district

court did not abuse its discretion by abstaining under Younger.1



C. Plaintiffs’ Claims Under 42 U.S.C. § 1984

       Sections 1 and 2 of § 1984 were declared unconstitutional by the Supreme

Court. See Civil Rights Cases, 109 U.S. 3, 25-26, 3 S. Ct. 18, 32 (1883). The

remaining sections were repealed by Congress in 1948. See Act of June 25, 1948,

ch. 645, § 21, 62 Stat. 862. Accordingly, the district court properly dismissed

Plaintiffs’ claims under § 1984.



D. Plaintiffs’ Claims Under 42 U.S.C. §§ 1985-1986

       1
          We note that it is unclear whether Plaintiffs asked the district court to enjoin state court
proceedings concerning the real estate dispute between Plaintiffs Taylor and Fox and Defendants
Spaziano and Lerner. To the extent such relief was requested, it is unclear whether Younger
would apply because Plaintiffs have not alleged sufficient facts to determine whether the dispute
implicated important state interests. Nonetheless, any claim for injunctive relief regarding the
real estate dispute would be properly dismissed because Plaintiffs failed to allege sufficient facts
indicating the constitutional rights violated or how those rights were violated.

                                                  10
      “The elements of a cause of action under § 1985(3) are: (1) a conspiracy, (2)

for the purpose of depriving, either directly or indirectly, any person or class of

persons of the equal protection of the laws, or of equal privileges and immunities

under the laws; and (3) an act in furtherance of the conspiracy, (4) whereby a

person is either injured in his person or property or deprived of any right or

privilege of a citizen of the United States.” Trawinski v. United Techs., 313 F.3d

1295, 1299 (11th Cir. 2002) (quotation marks omitted). Moreover, a plaintiff must

show that the defendants were motivated by racial or class-based “invidiously

discriminatory animus.” Griffin v. Breckenridge, 403 U.S. 88, 102, 91 S. Ct. 1790,

1798 (1971). Section 1986 conspiracy claims are “derivative of § 1985

violations.” Park v. City of Atlanta, 120 F.3d 1157, 1159-60 (11th Cir. 1997).

      Because Plaintiffs failed to allege that they are members of a protected class

or that the defendants were motivated by racial or class-based “invidiously

discriminatory animus,” Plaintiffs’ § 1985 claims must fail. Because § 1986

claims are derivative of § 1985 claims, Plaintiffs’ § 1986 claims must fail as well.

Accordingly, the district court did not err in dismissing those claims.



E. Plaintiffs’ Claims Under 4 U.S.C. §§ 101-102

      These statutes, relating to oath requirements for certain state officials, do not



                                           11
create a private cause of action. Accordingly, the district court did not err in

dismissing those claims.



F. Plaintiffs’ Claims Under 18 U.S.C. §§ 4, 241-242, and 2382-2383

      Criminal statutes generally do not provide a private cause of action. See

Love v. Delta Air Lines, 310 F.3d 1347, 1352-53 (11th Cir. 2002). Because these

are all criminal statutes, the district court did not err in dismissing those claims.



G. Plaintiffs’ Claims for Breach of Agreement

      Plaintiffs appear to allege that certain defendants violated the divorce decree

and marital settlement between Plaintiff Chen and Defendant DeLeon. This

agreement was reduced to an order of the family court. In effect, Plaintiffs request

that the district court enforce an order entered by the state court. Because it would

have been improper for the district court to grant such relief, the district court did

not err in dismissing those claims.



H. Plaintiff’s Claims for Violation of Fla. Stat. § 39.0132

      This statute governs the state’s maintenance of certain records. It appears to

be designed for the protection of the public, and nothing indicates that it creates a



                                            12
private cause of action. See Love, 310 F.3d at 1352-53. Because the statute does

not create a private cause of action, the district court did not err in dismissing those

claims.



I. Plaintiffs’ Claims for Violation of Fifth Amendment

      Because Plaintiffs did not allege that any defendants were federal officials,

claims brought under the Fifth Amendment were properly dismissed. See Riley v.

Camp, 130 F.3d 958, 972 n.19 (11th Cir. 1997) (“The Fifth Amendment obviously

does not apply here–the acts complained of were committed by state rather than

federal officials.”). To the extent that these claims could be construed as claims

under 42 U.S.C. § 1983 for violations of the Fourteenth Amendment, see Porter v.

White, 483 F.3d 1294, 1297 n.1 (11th Cir. 2007) (referring to party’s Fifth

Amendment claims against non-federal officials as claims under the Fourteenth

Amendment), the claims would be properly dismissed for the reasons already

discussed. Accordingly, the district court did not err in dismissing those claims.

      It is somewhat unclear whether Appellants raise the merits of the district

court’s order granting the defendants’ motions to dismiss as an issue on appeal. As

discussed, the district court did not err in dismissing Plaintiffs’ complaint on the

grounds enumerated in its order. Thus, to the extent that Appellants raise this



                                           13
issue, we conclude that it lacks merit.



                           II. Denial of Motion for Recusal

       We review a district court judge’s decision whether to recuse herself for

abuse of discretion. Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1319-20

(11th Cir. 2002). Under 28 U.S.C. § 455(a), a judge “‘shall disqualify himself in

any proceeding in which his impartiality might reasonably be questioned.’” Bolin

v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (quoting 28 U.S.C. § 455(a)). This

standard is objective, “and requires the court to ask whether an objective,

disinterested, lay observer fully informed of the facts underlying the grounds on

which recusal was sought would entertain a significant doubt about the judge’s

impartiality.” Id. (quotation omitted). “[E]xcept where pervasive bias is shown, a

judge’s rulings in the same or a related case are not a sufficient basis for recusal.”

Id.

       Appellants’ proffered grounds for recusal relate to unfavorable rulings

issued by the district court in this case or previous cases. Specific instances

include the district court’s failure to grant Plaintiffs’ petitions for a writ of

mandamus to the state courts and a ruling in a previous case that the Plaintiffs

characterize as an incorrect ruling on the Rooker-Feldman doctrine. The Plaintiffs



                                            14
have not demonstrated pervasive bias on the part of the district court. Because

Plaintiffs’ argument for recusal is based on their disagreement with the district

court’s rulings in this case or related cases, Plaintiffs have failed to demonstrate a

sufficient basis for recusal.

       Our review of the record reveals no indication that the district court judge’s

impartiality could reasonably have been questioned. Accordingly, we conclude

that the district court did not abuse its discretion in denying Plaintiffs’ motions for

recusal.



       III. Denial of Motion for Leave to Amend the Amended Complaint

       “We generally review the denial of a motion to amend a complaint for an

abuse of discretion, but we review questions of law de novo.” Williams v. Bd. of

Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1291 (11th Cir. 2007) (citation

omitted). Thus, when a district court denies leave to amend on the basis that

amendment would be futile, we review that decision de novo. Cockrell v. Sparks,

510 F.3d 1307, 1310 (11th Cir. 2007).

       Under Fed. R. Civ. P. 15(a), a party may amend its pleading once as a matter

of course before being served with a responsive pleading. Fed. R. Civ. P. 15(a)(1).

In all other cases, the party must obtain the court’s leave or the other party’s



                                           15
consent before amending its pleading a second time. Fed. R. Civ. P. 15(a)(2).

“The court should freely give leave when justice so requires.” Id. “Unless a

substantial reason exists to deny leave to amend, the discretion of the District Court

is not broad enough to permit denial.” Fla. Evergreen Foliage v. E.I. DuPont De

Nemours and Co., 470 F.3d 1036, 1041 (11th Cir. 2006) (quotation marks and

alteration omitted). “A motion to amend may be denied on numerous grounds such

as undue delay, undue prejudice to the defendants, and futility of the amendment.”

Id. (quotation marks and alteration omitted). An amendment is futile where the

amended complaint would still be subject to dismissal. Hall v. United Ins. Co. of

Am., 367 F.3d 1255, 1262-63 (11th Cir. 2004).

      Plaintiffs, having already amended their complaint once, allege that they

would make out claims under the Fifth and Fourteenth Amendments, as well as

claims of fraud and violations of ABA rules, if leave to amend their complaint

again was granted. Plaintiffs’ motions, however, do not indicate what law or facts

their amendments would include, nor do they indicate how their amendments

would cure the deficiencies in their complaint. Specifically, Plaintiffs fail to show

they could provide information to defeat certain defendants’ entitlement to judicial

immunity or qualified immunity. Plaintiffs also fail to demonstrate how their

amendments would show certain defendants that are private actors were actually



                                          16
state actors, as necessary to establish liability under 42 U.S.C. § 1983. Plaintiffs

further fail to demonstrate how they would show certain defendants committed

fraud. Moreover, the ethical rules prescribed by the ABA do not provide

individuals with a private cause of action. Because Plaintiffs’ amendments would

not cure the deficiencies present in their complaint, their amendments would be

futile.

          Our review of the record demonstrates that, even if Plaintiffs amended their

complaint, they would not have been able to state a cause of action. Accordingly,

any amendment by Plaintiffs would have been futile, and the district court did not

err in denying Plaintiffs leave to amend the complaint



IV. Objection to Order Striking Exhibit List and Motion to Unseal Documents

          We review a district court’s evidentiary rulings, including an order striking

evidence from the record, for abuse of discretion. Hall, 367 F.3d at 1259. We will

reverse a district court’s decision only where substantial prejudice exists. Id.

          Because the issue before the district court was whether the complaint was

properly dismissed under Fed. R. Civ. P. 12(b)(6) and Plaintiffs did not attach their

evidentiary list to the complaint, the district court had no need to consider

Plaintiffs’ evidentiary list. See Grossman, 225 F.3d at 1231. As a result, Plaintiffs



                                             17
were not prejudiced by the district court’s order striking the list. Moreover,

because the evidence placed under seal was of a sensitive nature, the district court

had a reasonable basis for sealing those exhibits.

       We conclude that Plaintiffs were not prejudiced by the district court’s order

striking their exhibit list, and that the district court had a reasonable basis for

sealing certain exhibits filed by Plaintiffs. Accordingly, the district court did not

abuse its discretion in striking the exhibit list or sealing certain exhibits.



          V. Plaintiffs’ Opportunity to Respond to Motions to Dismiss

       “Pretrial orders on the conduct of litigation are reviewable only for abuse of

discretion.” Harrington v. Cleburne County Bd. of Educ., 251 F.3d 935, 938 (11th

Cir. 2001). Moreover, “[a] district court has inherent authority to manage its own

docket so as to achieve the orderly and expeditious disposition of cases.” Equity

Lifestyle Prop., Inc. v. Fla. Mowing And Landscape Serv., Inc., 556 F.3d 1232,

1240 (11th Cir. 2009) (internal quotation marks omitted).

       The record demonstrates that Plaintiffs were granted an extension of time

within which to file their briefs in response to the defendants’ motion to dismiss.

Furthermore, the record demonstrates that the magistrate judges properly recused

themselves because of their connections to counsel for certain defendants. The



                                            18
district court simply changed the case number as a matter of course to reflect the

initials of the newly assigned magistrate judge. Because none of these actions

were improper, the district court did not abuse its discretion.

       Here, our review of the record shows that the district court did not deprive

the plaintiffs of sufficient time within which to respond to the defendants’ motions

to dismiss, and, thus, did not abuse its discretion.



              VI. Denial of Motion to Stay State Court Proceedings

       We review a district court’s decision whether to stay state court proceedings

for an abuse of discretion. In re Bayshore Ford Trucks Sales, Inc., 471 F.3d 1233,

1250 (11th Cir. 2006) We have explained that:

       The Anti-Injunction Act directs that a court of the United States may
       not grant an injunction to stay proceedings in a state court except:
       (1) as expressly authorized by Act of Congress; (2) where necessary
       in aid of its jurisdiction; or (3) to protect or effectuate its judgments.
       The Act functions as an absolute prohibition against federal court
       enjoinment of state court proceedings, unless the injunction falls
       within one of the specifically defined exceptions, and thereby prevents
       needless friction between state and federal courts.

Id. at 1249-50 (quotation marks, citations, and alteration omitted).

       The record indicates that in their petitions for mandamus, requesting the

district court to stay state court proceedings, Plaintiffs failed to articulate facts that

would bring this case within any of the strict exceptions. Id. at 1250 (noting that

                                            19
“lower courts are to interpret these exceptions strictly”). Because Plaintiffs did not

provide the district court with any justification for staying state court proceedings,

the district court did not abuse its discretion by denying Plaintiffs’ requests to do

so.

Conclusion

      Because our review of the record demonstrates that Appellants’ arguments

lack merit, we affirm.

AFFIRMED.2




      2
          Appellants’ motion to stay state court proceedings is DENIED.

                                               20